DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a monitoring part configured to…" in claim 1, “a stopping configuration part configured to…” in claim 1, and “warning part configured to…” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed monitoring part in paragraphs 11 and 12 of the specification as “The monitoring part may collect status information on a condition of the vehicle or the driver through a sensor provided in the vehicle… The sensor may include a camera, a biometric sensor, a sound sensor, or a motion sensor”. Additionally, sufficient structure has been provided for the claimed stopping configuration part as ““each block, unit, and/or module may be implemented by … a processor (e.g., one or more programmed microprocessors and associated circuitry)” in paragraph 32 and for the claimed warning part as “the warning part 300 may warn the driver in a manner including a warming lamp, a warning light, or warning sound inside the vehicle” in paragraph 41.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ochiai et al. (U.S. Publication No. 2017/0242433; hereinafter Ochiai).
Regarding claim 1, Ochiai teaches a driver management system (Ochiai: Par. 22; i.e., systems and methods for determining whether a driver is becoming tired, for finding a desired destination that the driver can reach before becoming too tired and for providing navigation instructions to the desired destination)
comprising: 2a monitoring part provided in a vehicle and configured to determine a level of driving attention of a 3driver of the vehicle (Ochiai: Par. 59; i.e., the ECU 108 may monitor the tired level of the driver; tiredness is inversely proportional to attention level; Par. 4; i.e., it is well known that driving while tired affects response times);
and 4a vehicle stopping determination part configured to receive the level of driving attention of the sdriver (Ochiai: Par. 66; i.e., the ECU detects and/or receives vehicle performance data, driver condition data and road condition data; the driver condition data is received by the ECU),
and to determine a vehicle stop frequency at which the vehicle stops at a plurality of vehicle stopping 6points provided on a road (Ochiai: Par. 65; i.e., the ECU may determine the frequency that the vehicle stopped at each specific destination 404; See Fig. 7 for stopping points on a road),
wherein the vehicle stop frequency is decreased when the level of driving attention is determined to 8be high, and 9wherein the vehicle stop frequency is increased when the level of driving attention is determined to 10be low (Ochiai: Par. 100-102; i.e., in block 902, the ECU may determine that the tired value has reached or exceeded the second tired threshold… In block 904, the ECU may determine the nearest safe location for the vehicle to stop… In block 906, the ECU may autonomously control the vehicle to drive to and park at the nearest safe location; the vehicle is controlled to stop if the tiredness level exceeds a threshold (attention level is low) and proceed with normal driving without stopping if the tiredness level does not reach the threshold, and therefore, the stop frequency is decreased if the attention level is high and increased if the attention level is low).
Regarding claim 2, Ochiai teaches the driver management system according to claim 1. Ochiai further teaches wherein the monitoring part is configured to 2collect status information on a condition of the vehicle or the driver via a sensor provided in the vehicle (Ochiai: Par. 46; i.e., the driver-facing camera 206 may be positioned so as to detect image data corresponding to the driver's head and face. In that regard, the driver-facing camera 206 can detect facial expressions of the driver, a direction of the driver's gaze, whether the driver is staring at a particular point, whether the driver's eyes are droopy or the like),
and 3to determine the level of driving attention of the driver from the status information (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression).
Regarding claim 3, Ochiai teaches the driver management system according to claim 2. Ochiai further teaches wherein the sensor comprises a camera, a 2biometric sensor, a sound sensor, or a motion sensor (Ochiai: Par. 52; i.e., the driver condition data may include facial expressions of the driver detected by the driver-facing camera 206, body positions of the driver detected by the driver-facing camera 206, eye movement of the driver detected by the driver-facing camera 206, speech patterns of the driver detected by the microphone 130, or the like),
and is operated toward the vehicle or the driver from a 3position inside or outside the vehicle (Ochiai: Par. 46; i.e., the driver-facing camera 206 is directed towards the driver's seat and positioned such that it can detect image data corresponding to at least a portion of the driver).
Regarding claim 4, Ochiai teaches the driver management system according to claim 2. Ochiai further teaches wherein the status information comprises at least one of: a) vibration of the vehicle, b) attention of the driver, or c) whether the driver is drowsy (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression; the system determines whether the driver is drowsy).
Regarding claim 5, Ochiai teaches the driver management system according to claim 4. Ochiai further teaches wherein the monitoring part is configured to determine that the level of driving attention of the driver is low as a result of a degree of the vibration of the 3vehicle increasing or the attention of the driver is determined to be low, or when driver's drowsiness is 4detected, and wherein the monitoring part is configured to determine that the level of driving attention of the 5driver is high as a result of the degree of the vibration of the vehicle decreasing or the attention of the driver 6is determined to be high, or when the driver's drowsiness is not detected (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression; the system determines the tiredness or attentiveness of the driver to be high or low based on whether the driver is drowsy or alert).
Regarding claim 11, Ochiai teaches a method of operating a driver management system (Ochiai: Par. 22; i.e., systems and methods for determining whether a driver is becoming tired, for finding a desired destination that the driver can reach before becoming too tired and for providing navigation instructions to the desired destination),
the method comprising: 2determining a level of driving attention of a driver by monitoring the driver (Ochiai: Par. 59; i.e., the ECU 108 may monitor the tired level of the driver; tiredness corresponds to attention level; Par. 4; i.e., it is well known that driving while tired affects response times);
determining that a vehicle has stopped at a plurality of vehicle stopping points provided on a road (Ochiai: Par. 62; i.e., a list of preferred stops of the driver is created and/or stored… The preferred stops can be determined based on locations at which the vehicle has previously stopped; See Fig. 7 for stopping points on a road),
based on the determining that the vehicle has stopped at the plurality of vehicle stopping points sprovided on the road, determining a vehicle stopping frequency at which the vehicle has stopped at the 6plurality of vehicle stopping points provided on the road (Ochiai: Par. 65; i.e., the ECU may determine the frequency that the vehicle stopped at each specific destination 404);
and 7controlling a vehicle stop, such that the vehicle stopping frequency is decreased when the level of 8driving attention determined by the monitoring of the driver is high, and such that the vehicle stopping 9frequency is increased when the level of driving attention determined by the monitoring of the driver is low (Ochiai: Par. 100-102; i.e., in block 902, the ECU may determine that the tired value has reached or exceeded the second tired threshold… In block 904, the ECU may determine the nearest safe location for the vehicle to stop… In block 906, the ECU may autonomously control the vehicle to drive to and park at the nearest safe location; the vehicle is controlled to stop if the tiredness level exceeds a threshold (attention level is low) and proceed with normal driving without stopping if the tiredness level does not reach the threshold, and therefore, the stop frequency is decreased if the attention level is high and increased if the attention level is low).
Regarding claim 14, Ochiai teaches the method according to claim 11. Ochiai further teaches wherein the monitoring of the driver comprises: 2collecting, via a sensor provided in the vehicle, status information on a condition of the vehicle or 3the driver via a sensor provided in the vehicle (Ochiai: Par. 46; i.e., the driver-facing camera 206 may be positioned so as to detect image data corresponding to the driver's head and face. In that regard, the driver-facing camera 206 can detect facial expressions of the driver, a direction of the driver's gaze, whether the driver is staring at a particular point, whether the driver's eyes are droopy or the like),
and 4wherein the determining a level of driving attention comprises: sdetermining the level of driving attention of the driver based on the status information (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression).
Regarding claim 15, Ochiai teaches the method according to claim 14. Ochiai further teaches wherein the status information comprises at least one of a) 2vibration of the vehicle, b) attention of the driver, or c) whether the driver is drowsy (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression; the system determines whether the driver is drowsy).
Regarding claim 16, Ochiai teaches a non-transitory computer readable medium comprising program code that, when executed by 2at least one processor, cause the at least one processor to perform operations comprising (Ochiai: Par. 27; i.e., the memory 110 may include any non-transitory memory known in the art. In that regard, the memory 110 may store machine-readable instructions usable by the ECU 108):
determining a level of driving attention of a driver by monitoring the driver (Ochiai: Par. 59; i.e., the ECU 108 may monitor the tired level of the driver; tiredness corresponds to attention level; Par. 4; i.e., it is well known that driving while tired affects response times);
determining that a vehicle has stopped at a plurality of vehicle stopping points provided on a road (Ochiai: Par. 62; i.e., a list of preferred stops of the driver is created and/or stored… The preferred stops can be determined based on locations at which the vehicle has previously stopped; See Fig. 7 for stopping points on a road),
based on the determining that the vehicle has stopped at the plurality of vehicle stopping points 6provided on the road, determining a vehicle stopping frequency at which the vehicle has stopped at the 7plurality of vehicle stopping points provided on the road (Ochiai: Par. 65; i.e., the ECU may determine the frequency that the vehicle stopped at each specific destination 404);
and 8controlling a vehicle stop, such that the vehicle stopping frequency is decreased when the level of driving attention determined by the monitoring of the driver is high, and such that the vehicle stopping 16frequency is increased when the level of driving attention determined by the monitoring of the driver is low (Ochiai: Par. 100-102; i.e., in block 902, the ECU may determine that the tired value has reached or exceeded the second tired threshold… In block 904, the ECU may determine the nearest safe location for the vehicle to stop… In block 906, the ECU may autonomously control the vehicle to drive to and park at the nearest safe location; the vehicle is controlled to stop if the tiredness level exceeds a threshold (attention level is low) and proceed with normal driving without stopping if the tiredness level does not reach the threshold, and therefore, the stop frequency is decreased if the attention level is high and increased if the attention level is low).
Regarding claim 19, Ochiai teaches the non-transitory computer readable medium according to claim 16. Ochiai further teaches wherein the monitoring of the 2driver comprises: 3collecting, via a sensor provided in the vehicle, status information on a condition of the vehicle or 4the driver via a sensor provided in the vehicle (Ochiai: Par. 46; i.e., the driver-facing camera 206 may be positioned so as to detect image data corresponding to the driver's head and face. In that regard, the driver-facing camera 206 can detect facial expressions of the driver, a direction of the driver's gaze, whether the driver is staring at a particular point, whether the driver's eyes are droopy or the like),
and swherein the determining a level of driving attention comprises: 6determining the level of driving attention of the driver based on the status information (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression).
Regarding claim 20, Ochiai teaches the non-transitory computer readable medium according to claim 19. Ochiai further teaches wherein the status information 172 comprises at least one of: a) vibration of the vehicle, b) attention of the driver, or c) whether the driver is 3 drowsy (Ochiai: Par. 53; i.e., each of the driver condition data may also or instead be used in a calculation to determine how tired the driver is. For example, an alert expression on the driver's face may indicate that the driver is less tired than a drowsy expression; the system determines whether the driver is drowsy).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai and further in view of Wu et al. (U.S. Patent No. 8957779; hereinafter Wu).
Regarding claim 6, Ochiai teaches the driver management system according to claim 1. Ochiai further teaches wherein the vehicle stopping determination part 2is provided with a communication part (Ochiai: Par. 28; i.e., the network access device 112 may include any device capable of communicating with an external device or network; Par. 30; i.e., the vehicle 100 may communicate with another vehicle or a network using vehicle-to-vehicle communications or vehicle-to-infrastructure communications via the network access device 112 or the I/O port 114).
Ochiai does not explicitly teach the communication part being configured to communicate with the plurality of vehicle 3stopping points through the communication part, and which is configured to allow the level of driving 4attention to be transmitted to one of the nearest vehicle stopping points from the vehicle or to be informed to sthe driver or vehicle stopping points.
However, in the same field of endeavor, Wu teaches the communication part being configured to communicate with the plurality of vehicle 3stopping points through the communication part (Wu: Col. 8, lines 27-28; i.e., the data could also or instead be transmitted to a remote location), and which is configured to allow the level of driving 4attention to be transmitted to one of the nearest vehicle stopping points from the vehicle or to be informed to sthe driver or vehicle stopping points (Wu: Col. 7, lines 28-32; i.e., appropriate thresholds are determined which can be used to automatically detect when a driver has periodic head motions that are indicative of a drowsy driving state. When such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver management system of Ochiai to have further incorporated the communication part being configured to communicate with the plurality of vehicle 3stopping points through the communication part, and which is configured to allow the level of driving 4attention to be transmitted to one of the nearest vehicle stopping points from the vehicle or to be informed to sthe driver or vehicle stopping points, as taught by Wu. Doing so would allow the system to regain the driver’s attention to make them aware of their drowsy state (Wu: Col. 7, lines 32-33; i.e., to catch the driver's attention to his or her drowsy state).
Ochiai further teaches stopping the vehicle at corresponding vehicle stopping points when 6the level of driving attention of the driver is determined to be low (Ochiai: Par. 100-102; i.e., in block 902, the ECU may determine that the tired value has reached or exceeded the second tired threshold… In block 904, the ECU may determine the nearest safe location for the vehicle to stop… In block 906, the ECU may autonomously control the vehicle to drive to and park at the nearest safe location).
Regarding claim 7, Ochiai teaches the driver management system according to claim 1, but does not explicitly teach wherein a warning part is provided in the 2vehicle, and the vehicle stopping determination part is configured to warn the driver by operating the 3warning part when the level of driving attention of the driver is determined to be lower than a predetermined 4level.
However in the same field of endeavor, Wu teaches wherein a warning part is provided in the 2vehicle (Wu: Col. 7, lines 33-37; i.e., the alerting mechanism may be located in one or more locations to gain the driver's attention, such as on or in the headrest or other portions of the seat or seatback, the dashboard, the steering wheel, the visor, or the roof), and the vehicle stopping determination part is configured to warn the driver by operating the 3warning part when the level of driving attention of the driver is determined to be lower than a predetermined 4level (Wu: Col. 7, lines 28-32; i.e., appropriate thresholds are determined which can be used to automatically detect when a driver has periodic head motions that are indicative of a drowsy driving state. When such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver management system of Ochiai to have further incorporated wherein a warning part is provided in the 2vehicle, and the vehicle stopping determination part is configured to warn the driver by operating the 3warning part when the level of driving attention of the driver is determined to be lower than a predetermined 4level, as taught by Wu. Doing so would allow the system to regain the driver’s attention to make them aware of their drowsy state (Wu: Col. 7, lines 32-33; i.e., to catch the driver's attention to his or her drowsy state).
Regarding claim 8, Ochiai in view of Wu teaches the driver management system according to claim 7. Wu further teaches wherein the warning part is configured to warn 2the driver in a manner including at least one of a) a warning lamp, b) a warning light, or c) a warning sound 3inside the vehicle (Wu: Col. 7, lines 31-32; i.e., when such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
Regarding claim 12, Ochiai teaches the method according to claim 11. Ochiai does not explicitly teach warning the driver, after the controlling of the vehicle stop, when the level of driving attention of the driver is determined to be lower than a predetermined level.
However, in the same field of endeavor, Wu teaches warning the driver, after the controlling of the vehicle stop, when the level of driving attention of the driver is determined to be lower than a predetermined level (Wu: Col. 7, lines 28-32; i.e., appropriate thresholds are determined which can be used to automatically detect when a driver has periodic head motions that are indicative of a drowsy driving state. When such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ochiai to have further incorporated warning the driver, after the controlling of the vehicle stop, when the level of driving attention of the driver is determined to be lower than a predetermined level, as taught by Wu. Doing so would allow the system to regain the driver’s attention to make them aware of their drowsy state (Wu: Col. 7, lines 32-33; i.e., to catch the driver's attention to his or her drowsy state).
Regarding claim 13, Ochiai teaches the method according to claim 11. Ochiai does not explicitly teach informing either the driver or vehicle stopping points, after the controlling of the vehicle stop, when 3the level of driving attention is determined to be low, by transmitting the level of driving attention to one of 4the nearest vehicle stopping points from the vehicle or by informing the driver that the level of driving sattention is determined to be low.
However, in the same field of endeavor, Wu teaches informing either the driver or vehicle stopping points, after the controlling of the vehicle stop, when 3the level of driving attention is determined to be low, by transmitting the level of driving attention to one of 4the nearest vehicle stopping points from the vehicle or by informing the driver that the level of driving sattention is determined to be low (Wu: Col. 7, lines 28-32; i.e., appropriate thresholds are determined which can be used to automatically detect when a driver has periodic head motions that are indicative of a drowsy driving state. When such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ochiai to have further incorporated informing either the driver or vehicle stopping points, after the controlling of the vehicle stop, when 3the level of driving attention is determined to be low, by transmitting the level of driving attention to one of 4the nearest vehicle stopping points from the vehicle or by informing the driver that the level of driving sattention is determined to be low, as taught by Wu. Doing so would allow the system to regain the driver’s attention to make them aware of their drowsy state (Wu: Col. 7, lines 32-33; i.e., to catch the driver's attention to his or her drowsy state).
Regarding claim 17, Ochiai teaches the non-transitory computer readable medium according to claim 16 but does not explicitly teach wherein the program code, 2when executed by the at least one processor, further causes the at least one processor to perform operations 3comprising: 4warning the driver, after the controlling of the vehicle stop, when the level of driving attention of the sdriver is determined to be lower than a predetermined level.
However, in the same field of endeavor, Wu teaches wherein the program code, 2when executed by the at least one processor, further causes the at least one processor to perform operations 3comprising: 4warning the driver, after the controlling of the vehicle stop, when the level of driving attention of the sdriver is determined to be lower than a predetermined level (Wu: Col. 7, lines 28-32; i.e., appropriate thresholds are determined which can be used to automatically detect when a driver has periodic head motions that are indicative of a drowsy driving state. When such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Ochiai to have further incorporated wherein the program code, 2when executed by the at least one processor, further causes the at least one processor to perform operations 3comprising: 4warning the driver, after the controlling of the vehicle stop, when the level of driving attention of the sdriver is determined to be lower than a predetermined level, as taught by Wu. Doing so would allow the system to regain the driver’s attention to make them aware of their drowsy state (Wu: Col. 7, lines 32-33; i.e., to catch the driver's attention to his or her drowsy state).
Regarding claim 18, Ochiai teaches the non-transitory computer readable medium according to claim 16 but does not explicitly teach wherein the program code, 2when executed by the at least one processor, further causes the at least one processor to perform operations 3comprising: 4informing either the driver or vehicle stopping points, after the controlling of the vehicle stop, when sthe level of driving attention is determined to be low, by transmitting the level of driving attention to one of 6the nearest vehicle stopping points from the vehicle or by informing the driver that the level of driving 7attention is determined to be low.
However, in the same field of endeavor, Wu teaches wherein the program code, 2when executed by the at least one processor, further causes the at least one processor to perform operations 3comprising: 4informing either the driver or vehicle stopping points, after the controlling of the vehicle stop, when sthe level of driving attention is determined to be low, by transmitting the level of driving attention to one of 6the nearest vehicle stopping points from the vehicle or by informing the driver that the level of driving 7attention is determined to be low (Wu: Col. 7, lines 28-32; i.e., appropriate thresholds are determined which can be used to automatically detect when a driver has periodic head motions that are indicative of a drowsy driving state. When such periodic motions are detected, steps are taken to alert the driver, e.g. by making a sound or flashing a light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Ochiai to have further incorporated wherein the program code, 2when executed by the at least one processor, further causes the at least one processor to perform operations 3comprising: 4informing either the driver or vehicle stopping points, after the controlling of the vehicle stop, when sthe level of driving attention is determined to be low, by transmitting the level of driving attention to one of 6the nearest vehicle stopping points from the vehicle or by informing the driver that the level of driving 7attention is determined to be low, as taught by Wu. Doing so would allow the system to regain the driver’s attention to make them aware of their drowsy state (Wu: Col. 7, lines 32-33; i.e., to catch the driver's attention to his or her drowsy state).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai and further in view of Kan et al. (U.S. Publication No. 2017/0154394; hereinafter Kan).
Regarding claim 9, Ochiai teaches the driver management system according to claim 1. While Ochiai teaches each vehicle stopping point including a rest area (Ochiai: Par. 101; i.e., the ECU may determine the nearest safe location for the vehicle to stop. A safe location may be defined as any location having a parking lot such as a rest area, a hotel, a gas station or the like), Ochiai does not explicitly teach wherein each stopping point includes a weighing station and the weighing station measures a weight of the vehicle when the vehicle stops.
However, in the same field of endeavor, Kan teaches wherein each stopping point includes a weighing station (Kan: Par. 43; i.e., waypoint data, as illustrated in (non-limiting) exemplary data class diagram of FIG. 2B, comprises at least in part … a waypoint type (e.g., service station, client location, weigh station, rest stop, etc.)) and the weighing station measures a weight of the vehicle when the vehicle stops (Kan: Par. 43; i.e., one or more service tasks to be performed at the waypoint (e.g., loading, unloading, weighing, servicing, etc.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver management system of Ochiai to have further incorporated wherein each stopping point includes a weighing station and the weighing station measures a weight of the vehicle when the vehicle stops, as taught by Kan. Doing so would allow the driver to verify that the vehicle adheres to local weight restrictions (Kan: Par. 63; i.e., received travel data may comprise any information affecting conditions that impact the driver of a particular trip in executing his or her intended travel plans for that trip, including … weight restrictions on particular roads).
Regarding claim 10, Ochiai in view of Kan teaches the driver management system according to claim 9. Ochiai further teaches wherein the vehicle stopping determination part 2is configured to decrease a vehicle stopping frequency by guiding the driver so as to prevent the vehicle 3from stopping at the weighing station or to bypass the weighing station when the level of driving attention is 4determined to be high, and wherein the vehicle determination part is configured to increase the vehicle 5stopping frequency by guiding the driver to stop the vehicle at the weighing station when the level of driving 6attention is determined to be low (Ochiai: Par. 100-102; i.e., in block 902, the ECU may determine that the tired value has reached or exceeded the second tired threshold… In block 904, the ECU may determine the nearest safe location for the vehicle to stop… In block 906, the ECU may autonomously control the vehicle to drive to and park at the nearest safe location; the vehicle is controlled to stop if the tiredness level exceeds a threshold (attention level is low) and proceed with normal driving without stopping if the tiredness level does not reach the threshold, and therefore, the stop frequency is decreased if the attention level is high and increased if the attention level is low).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of autonomous vehicle stopping based on driver attentiveness includes Kim (U.S. Publication No. 2021/0403018), Cronin et al. (U.S. Publication No. 2018/0266834), Kronberg (U.S. Publication No. 2011/0022298), Shou et al. (U.S. Publication No. 2022/0058495), and Tanaka et al. (U.S. Publication No. 2009/0198415).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661